DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit”, “mediator”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-25 of US Patent No. 10,671,087 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 16 of the instant application and claims 1, 23-24 of the US Patent No. 10,671,087 B2 (Please see the Table below):

Claims of US Pat. No. 10,671,087 B2 (hereinafter ‘087)
Claims of pending Application 17/184,057
Reasoning
1. A materials handling vehicle configured to navigate a vehicle transit surface in a warehouse environment, the materials handling vehicle comprising a vehicle body, a plurality of vehicle wheels supporting the vehicle body, a traction control unit, a braking system, and a steering assembly, each operatively coupled to one or more of the plurality of vehicle wheels, an obstacle detection subsystem, and a navigation subsystem, wherein the navigation subsystem is configured to cooperate with the traction control unit, the braking system, the steering assembly, and the obstacle detection subsystem to, through one or more associated processors, execute logic to: determine whether the materials handling vehicle is approaching, or has arrived at, a potentially contested intersection; associate pre-positioned warehouse object data derived from a dynamic database of pre-positioned warehouse objects in the warehouse environment with the potentially contested intersection; associate a set of road rules with the potentially contested intersection; associate obstacle data derived from the obstacle detection subsystem with the potentially contested intersection; and navigate the materials handling vehicle through the potentially contested intersection utilizing warehouse navigation maneuvers in combination with the associated set of road rules, obstacle avoidance maneuvers, or both, the warehouse navigation maneuvers accounting for the associated pre-positioned warehouse object data and the obstacle avoidance maneuvers accounting for the obstacle data derived from the obstacle detection subsystem.
23. A system comprising a remote terminal, a materials handling vehicle configured to navigate a vehicle transit surface in a warehouse environment, and a dynamic database of pre-positioned warehouse objects in the warehouse environment, wherein the materials handling vehicle comprises a vehicle body, a plurality of vehicle wheels supporting the vehicle body, a traction control unit, a braking system, and a steering assembly, each operatively coupled to one or more of the plurality of vehicle wheels, an obstacle detection subsystem, and a navigation subsystem configured to communicate with the remote terminal; the remote terminal is configured to maintain the dynamic database of pre-positioned warehouse objects; and the navigation subsystem is configured to cooperate with the traction control unit, the braking system, the steering assembly, and the obstacle detection subsystem to: determine whether the materials handling vehicle is approaching, or has arrived at, a potentially contested intersection; associate pre-positioned warehouse object data derived from the dynamic database of pre-positioned warehouse objects in the warehouse environment with the potentially contested intersection; associate a set of road rules with the potentially contested intersection; associate obstacle data derived from the obstacle detection subsystem with the potentially contested intersection; and navigate the materials handling vehicle through the potentially contested intersection utilizing warehouse navigation maneuvers in combination with the associated set of road rules, obstacle avoidance maneuvers, or both, the warehouse navigation maneuvers accounting for the associated pre-positioned warehouse object data and the obstacle avoidance maneuvers accounting for the obstacle data derived from the obstacle detection subsystem.

24. A method of navigating a materials handling vehicle with respect to a vehicle transit surface in a warehouse environment, comprising: utilizing the materials handling vehicle disposed on the vehicle transit surface, the materials handling vehicle comprising a vehicle body, a plurality of vehicle wheels supporting the vehicle body, a traction control unit, a braking system, and a steering assembly, each operatively coupled to one or more of the plurality of vehicle wheels, an obstacle detection subsystem, and a navigation subsystem, wherein the navigation subsystem is configured to cooperate with the traction control unit, the braking system, the steering assembly, and the obstacle detection subsystem; determining with the navigation subsystem whether the materials handling vehicle is approaching, or has arrived at, a potentially contested intersection; associating pre-positioned warehouse object data derived from a dynamic database of pre-positioned warehouse objects in the warehouse environment with the potentially contested intersection; associating a set of road rules with the potentially contested intersection; associating obstacle data derived from the obstacle detection subsystem with the potentially contested intersection; and navigating by the navigation subsystem the materials handling vehicle through the potentially contested intersection utilizing warehouse navigation maneuvers in combination with the associated set of road rules, obstacle avoidance maneuvers, or both, the warehouse navigation maneuvers accounting for the associated pre-positioned warehouse object data and the obstacle avoidance maneuvers accounting for the obstacle data derived from the obstacle detection subsystem.
1. A traffic management system comprising a traffic management mediator and a plurality of materials handling vehicles, each of the plurality of materials handling vehicles comprising a vehicle body, a plurality of vehicle wheels, a traction control unit, a braking system, a steering assembly, and a navigation subsystem, wherein: the plurality of materials handling vehicles are configured to navigate a vehicle transit surface in a warehouse environment; the plurality of vehicle wheels support the vehicle body; the traction control unit, the braking system, and the steering assembly, are operatively coupled to one or more of the plurality of vehicle wheels; the navigation subsystem is configured to cooperate with the traction control unit, the braking system, and the steering assembly to navigate a respective materials handling vehicle of the plurality of materials handling vehicles along the vehicle transit surface in the warehouse environment; and the traffic management mediator is configured to cooperate with the navigation subsystems of the plurality of materials handling vehicles to: receive a request from the navigation subsystem of a target materials handling vehicle to proceed through an intersection; determine whether a prior request to proceed through the intersection has been received from a different materials handling vehicle; determine whether the prior request comprises a corresponding exit notification indicating that the different materials handling vehicle has progressed through and exited from the intersection; transmit permission for the target materials handling vehicle to proceed through the intersection to the navigation subsystem of the target materials handling vehicle in response to a determination that (i) the traffic management mediator has not received the prior request from the different materials handling vehicle or (ii) the prior request from the different materials handling vehicle comprises the corresponding exit notification; and navigate the target materials handling vehicle through the intersection based on the transmission of the permission to proceed through the intersection.
16. A method of navigating a plurality of materials handling vehicles with respect to a vehicle transit surface in a warehouse environment, comprising: utilizing at least one the plurality of materials handling vehicles disposed on the vehicle transit surface, each of the plurality of materials handling vehicles comprising a vehicle body, a plurality of vehicle wheels supporting the vehicle body, a traction control unit, a braking system, and a steering assembly, the traction control unit, the braking system, and the steering assembly operatively coupled to one or more of the plurality of vehicle wheels, and a navigation subsystem, wherein the navigation subsystem is configured to cooperate with the traction control unit, the braking system, and the steering assembly; utilizing a traffic management mediator configured to cooperate with the navigation subsystems of the plurality of materials handling vehicles; receiving a request from the navigation subsystem of a target materials handling vehicle to proceed through an intersection; determining whether a prior request to proceed through the intersection has been received from a different materials handling vehicle; determining whether the prior request comprises a corresponding exit notification indicating that the different materials handling vehicle has progressed through and exited from the intersection; transmitting permission for the target materials handling vehicle to proceed through the intersection to the navigation subsystem of the target materials handling vehicle in response to a determination that (i) the traffic management mediator has not received the prior request from the different materials handling vehicle or (ii) the prior request from the different materials handling vehicle comprises the corresponding exit notification; and navigating the target materials handling vehicle through the intersection based on the transmission of the permission to proceed through the intersection.
Claims of ‘087 only differ from the instant application, in that the claims of ‘087  specify “A materials handling vehicle, associate obstacle data derived from the obstacle detection subsystem with the potentially contested intersection, , the warehouse navigation maneuvers accounting for the associated pre-positioned warehouse object data and the obstacle avoidance maneuvers accounting for the obstacle data derived from the obstacle detection subsystem.”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘087. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '087.


    
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,962,985 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 16 of the instant application and claims 1, 16 of the US Patent No. 10,962,985 B2 (Please see the Table below):

Claims of US Pat. No. 10,962,985 B2 (hereinafter ‘985)
Claims of pending Application 17/184,057
Reasoning
1. A traffic management system comprising a traffic management server and a plurality of materials handling vehicles, each of the plurality of materials handling vehicles comprising a vehicle body, a plurality of vehicle wheels, a traction control unit, a braking system, a steering assembly, and a navigation subsystem, wherein: the plurality of materials handling vehicles are configured to navigate a vehicle transit surface in a warehouse environment; the plurality of vehicle wheels support the vehicle body; the traction control unit, the braking system, and the steering assembly, are operatively coupled to one or more of the plurality of vehicle wheels; the navigation subsystem is configured to cooperate with the traction control unit, the braking system, and the steering assembly to navigate a respective materials handling vehicle of the plurality of materials handling vehicles along the vehicle transit surface in the warehouse environment; and the traffic management server is configured to cooperate with the navigation subsystems of the plurality of materials handling vehicles to: receive a request from the navigation subsystem of a target materials handling vehicle to proceed through an intersection; determine whether a prior request to proceed through the intersection has been received from a different materials handling vehicle; determine whether the prior request comprises a corresponding exit notification indicating that the different materials handling vehicle has progressed through and exited from the intersection; transmit permission for the target materials handling vehicle to proceed through the intersection to the navigation subsystem of the target materials handling vehicle in response to a determination that (i) the traffic management server has not received the prior request from the different materials handling vehicle or (ii) the prior request from the different materials handling vehicle comprises the corresponding exit notification; and navigate the target materials handling vehicle through the intersection based on the transmission of the permission to proceed through the intersection.
16. A method of navigating a plurality of materials handling vehicles with respect to a vehicle transit surface in a warehouse environment, comprising: utilizing at least one the plurality of materials handling vehicles disposed on the vehicle transit surface, each of the plurality of materials handling vehicles comprising a vehicle body, a plurality of vehicle wheels supporting the vehicle body, a traction control unit, a braking system, and a steering assembly, the traction control unit, the braking system, and the steering assembly operatively coupled to one or more of the plurality of vehicle wheels, and a navigation subsystem, wherein the navigation subsystem is configured to cooperate with the traction control unit, the braking system, and the steering assembly; utilizing a traffic management server configured to cooperate with the navigation subsystems of the plurality of materials handling vehicles; receiving a request from the navigation subsystem of a target materials handling vehicle to proceed through an intersection; determining whether a prior request to proceed through the intersection has been received from a different materials handling vehicle; determining whether the prior request comprises a corresponding exit notification indicating that the different materials handling vehicle has progressed through and exited from the intersection; transmitting permission for the target materials handling vehicle to proceed through the intersection to the navigation subsystem of the target materials handling vehicle in response to a determination that (i) the traffic management server has not received the prior request from the different materials handling vehicle or (ii) the prior request from the different materials handling vehicle comprises the corresponding exit notification; and navigating the target materials handling vehicle through the intersection based on the transmission of the permission to proceed through the intersection.
1. A traffic management system comprising a traffic management mediator and a plurality of materials handling vehicles, each of the plurality of materials handling vehicles comprising a vehicle body, a plurality of vehicle wheels, a traction control unit, a braking system, a steering assembly, and a navigation subsystem, wherein: the plurality of materials handling vehicles are configured to navigate a vehicle transit surface in a warehouse environment; the plurality of vehicle wheels support the vehicle body; the traction control unit, the braking system, and the steering assembly, are operatively coupled to one or more of the plurality of vehicle wheels; the navigation subsystem is configured to cooperate with the traction control unit, the braking system, and the steering assembly to navigate a respective materials handling vehicle of the plurality of materials handling vehicles along the vehicle transit surface in the warehouse environment; and the traffic management mediator is configured to cooperate with the navigation subsystems of the plurality of materials handling vehicles to: receive a request from the navigation subsystem of a target materials handling vehicle to proceed through an intersection; determine whether a prior request to proceed through the intersection has been received from a different materials handling vehicle; determine whether the prior request comprises a corresponding exit notification indicating that the different materials handling vehicle has progressed through and exited from the intersection; transmit permission for the target materials handling vehicle to proceed through the intersection to the navigation subsystem of the target materials handling vehicle in response to a determination that (i) the traffic management mediator has not received the prior request from the different materials handling vehicle or (ii) the prior request from the different materials handling vehicle comprises the corresponding exit notification; and navigate the target materials handling vehicle through the intersection based on the transmission of the permission to proceed through the intersection.
16. A method of navigating a plurality of materials handling vehicles with respect to a vehicle transit surface in a warehouse environment, comprising: utilizing at least one the plurality of materials handling vehicles disposed on the vehicle transit surface, each of the plurality of materials handling vehicles comprising a vehicle body, a plurality of vehicle wheels supporting the vehicle body, a traction control unit, a braking system, and a steering assembly, the traction control unit, the braking system, and the steering assembly operatively coupled to one or more of the plurality of vehicle wheels, and a navigation subsystem, wherein the navigation subsystem is configured to cooperate with the traction control unit, the braking system, and the steering assembly; utilizing a traffic management mediator configured to cooperate with the navigation subsystems of the plurality of materials handling vehicles; receiving a request from the navigation subsystem of a target materials handling vehicle to proceed through an intersection; determining whether a prior request to proceed through the intersection has been received from a different materials handling vehicle; determining whether the prior request comprises a corresponding exit notification indicating that the different materials handling vehicle has progressed through and exited from the intersection; transmitting permission for the target materials handling vehicle to proceed through the intersection to the navigation subsystem of the target materials handling vehicle in response to a determination that (i) the traffic management mediator has not received the prior request from the different materials handling vehicle or (ii) the prior request from the different materials handling vehicle comprises the corresponding exit notification; and navigating the target materials handling vehicle through the intersection based on the transmission of the permission to proceed through the intersection.
Claims of ‘985 only differ from the instant application, in that the claims of ‘985  specify “comprising a traffic management server and a plurality of materials handling vehicles… ”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘985. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '985.



Reason for Allowance
Claims 1-20 will be allowed provided that all the pending issues are rendered moot. The following is an Examiner’s statement of reasons for allowance: claims 1-20 are allowed. The claimed subject matter is allowed based on the following: The prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 16 are allowed, the claims 2-15, 17-20 are also allowed based on their dependency upon the independent claims 1, 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Bernhardt et al. (US Pub. No.: 2016/0180713 A1) teaches “A method and apparatus for avoiding collisions of moving vehicles uses a position and motion locating system to track vehicle location and motion within a preconfigured operational zone. Each of a plurality of operational vehicles has a positioning device that communicates with a server to track the location and movement of each vehicle. The collision-avoidance system receives information on the position of each vehicle and determines a predicted trajectory for each vehicle. Based upon the predicted trajectories, the system predicts potential collisions by determining areas of intersection of a vehicle with other vehicles or stationary objects. When a collision is predicted, instructions are transmitted to units within each vehicle within an area of intersection to provide a collision warning to the vehicle operator and/or to control the vehicle speed in order to prevent the predicted collision.”

          Inoue (US Pub. No.: 9,922,559 B1) teaches “Systems and methods for a green light detection and alert system for a vehicle are provided and include a green light nudge system that determines when to alert a driver of a vehicle and a driver alert system that alerts the driver when prompted by the green light nudge system. The green light nudge system includes a traffic signal determination unit that determines when a traffic signal changes from red to green, a vehicle path determination unit that determines when a vehicle path is clear of obstacles, and a vehicle nudge unit that sends a signal to the driver alert system to notify the driver of the vehicle. The vehicle nudge unit only sends the signal to notify the driver when the traffic signal determination unit determines that the traffic signal is green and the vehicle path determination unit determines that the vehicle path is clear.”

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667